DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-20 are pending.


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on January 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-20 are directed to generating description recommendations relating to radiological imagery of a patient, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the system comprising:
extract a plurality of first findings for the patient;
assemble the first findings into a timeline for the patient;
extract a plurality of second findings for a population of patients;
determine a set of timelines for the population of patients; 
determine conditional probabilities of findings occurring for each of the
second findings in the set of timelines;
generate SFO description recommendations based on the first findings of the patient and the conditional probabilities; and
a display that displays the SFO description recommendations based, at least in part, on the first findings in the patient's timeline and the conditional probabilities for the second findings.
The above-recited limitations extract patient findings to display description recommendations.  This arrangement amounts to both an observation and 
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to data that is received to determine findings for the population of patients.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Claim 1 does recite additional limitations:  
A processor
A display

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph 18, “The system 100 comprises a processor 102, a user interface 104, a display 106, and a memory 108. Each of the components of the system 100 may include various hardware implementations. For example, the processor 102 may be a hardware component that comprises circuitry necessary to interpret and execute electrical signals fed into the system 100. Examples of processors 102 include central processing units (CPUs), control units, microprocessors, etc.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.
            


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Number 2015/0331995, Zhao, et al., hereinafter Zhao.
8.	Regarding claim 1, Zhao discloses a system for generating structured finding object (SFO) description recommendations relating to radiological imagery of a patient wherein an SFO comprises a set of key-value pairs, wherein the key represents an observable quantity from a medical record and the value represents a value of the observable quantity, the system comprising:
 	a processor configured to:
extract a plurality of first findings for the patient, (page 2, para. 26, if a user is viewing a particular patient who is complaining of chest pain, the user may click on, or enter, the term "chest pain" and the ECCD system may display data relating to pain and/or heart disease. For example, the system may display an EKG performed recently, 
assemble the first findings into a timeline for the patient, (page 2, para. 28, The combined medical data can include other medical data (e.g., medical history) of the same patient, medical data of other patients in similar situations, and/or certain predetermined benchmarks associated with that particular medical data item or topic. The ECCD system can provide and display differential diagnoses with probabilities. To narrow down the probabilities, the ECCD system may suggest particular testing to be performed. These types of suggestions may be based on data collected over time and/or over patients, and/or published disease management guidelines.);
extract a plurality of second findings for a population of patients, (page 2, para. 28 medical data of other patients in similar situations, and/or certain predetermined benchmarks associated with that particular medical data item or topic);
determine a set of timelines for the population of patients, (page 2, para. 28, medical data of other patients in similar situations, and/or certain predetermined benchmarks associated with that particular medical data item or topic. The ECCD system can provide and display differential diagnoses with probabilities. To narrow down the probabilities, the ECCD system may suggest particular testing to be performed. These types of suggestions may be based on data collected over time and/or over patients, and/or published disease management guidelines.); 

second findings in the set of timelines, (page 2, para. 28, medical data of other patients in similar situations, and/or certain predetermined benchmarks associated with that particular medical data item or topic. The ECCD system can provide and display differential diagnoses with probabilities. To narrow down the probabilities, the ECCD system may suggest particular testing to be performed. These types of suggestions may be based on data collected over time and/or over patients, and/or published disease management guidelines.); 
generate SFO description recommendations based on the first findings of the patient and the conditional probabilities, (page 7, para. 69, may be accessed directly from data sources 105. ECCD engine 103 performs an analysis on the medical data stored therein, determines a probability of an abnormal medical condition or disease, generates one or more recommendations, and optionally performs a predetermined action based on ECCD rules 303 as described above); and
a display that displays the SFO description recommendations based, at least in part, on the first findings in the patient's timeline and the conditional probabilities for the second findings, (page 7, para. 69, determines a probability of an abnormal medical condition or disease, generates one or more recommendations, and optionally performs a predetermined action based on ECCD rules 303 as described above. The analysis result and recommendation 410 generated by ECCD engine 103 may be integrated into a view of medical information by view generator 402 and transmitted to client device, and page 10, para. 95, At block 903, in response to a user interaction selecting a first of the data item, processing logic determines a likelihood or probability of an abnormal 
9.	Regarding claim 2, Zhao discloses the system of claim 1 as described above.  Zhao further discloses wherein the findings are extracted from medical records of the patient, (page 2, para. 28, The combined medical data can include other medical data (e.g., medical history) of the same patient, and page 7, para. 69, determines a probability of an abnormal medical condition or disease, generates one or more recommendations, and optionally performs a predetermined action based on ECCD rules 303 as described above. The analysis result and recommendation 410 generated by ECCD engine 103 may be integrated into a view of medical information by view generator 402 and transmitted to client device).	
10.	Regarding claim 3, Zhao discloses the system of claims 1 and 2 as described above.  Zhao further discloses wherein the medical records comprise at least one of radiological reports, medical images, imaging scans, clinical reports or lab reports, (page 2, para. 26, The system may display any related symptoms in past reports, visits, dictations, etc., which are related to pain and/or heart disease. The ECCD system may display this information in any appropriate format, including text, images, graphs, charts, spreadsheets etc);

limit the population of patients by a criteria, (Fig. 9, page 10, para. 95, processing logic determines the likelihood or probability of the abnormal medical condition or disease of other patients based on the medical data of the other patients. At block 905, processing logic generates and transmits to the client device of the user a graphical representation of the likelihood of the patient in view of other patients of the likelihood of the abnormal medical condition or disease and page 10, para. 96, The diagnosis may be automatically performed based on the analysis of the patient's data in view of some benchmarks and/or patient's medical history and/or other patients' data, which may be configured as a set of rules.). 
12.	Regarding claim 5, Zhao discloses the system of claims 1 and 4 as described above.  Zhao further discloses wherein the criteria comprises at least one of a race, a gender, an age group, a nationality, a geographic region, a time period, a randomized quantity, or a select quantity, (page 10, para. 94, Other data may also be considered, including symptoms, age of patient, weight, medical history etc.). 
13.	Regarding claim 6, Zhao discloses the system of claim 1 as described above.  Zhao further discloses wherein the first and second findings are at least one of codified or structured, (page 1, para. 3, medical information can exist as text or structured data in an EMR, or unstructured data such as a voice recording in a dictation system, and page 16, para. 146, A database holds measurements and key images, and provides support for structured comparisons and tabulated reporting of findings over time).
exceeds or drops below a predetermined threshold, a notification may be automatically sent to a predetermined recipient, such as the patient and/or a primary care physician, etc. and page 10, para. 98, the ECCD system performs an analysis on medical data of a patient, including determining a likelihood of an abnormal medical condition or disease based on the analysis as shown in box 1002. In addition, the ECCD system may automatically perform an action according to a set of rules, which can be previously configured. For example, a user may configure that if certain medical data exceeds or drops below a threshold, a notification may be automatically sent to a preconfigured recipient, in this example, the patient. Furthermore, a recommendation is also determined by the ECCD system automatically based on the analysis of the medical data of the patient. All these information can be compiled and integrated into one or more views of medical information and transmitted from the ECCD system to the client device to be displayed therein as shown in FIG. 10A.).
15.	Claims 8-14 are rejected for the same reasons as set forth above with regard to claims 1-7.
16.	Claims 15-20 are rejected for the same reasons as set forth above with regard to claims 1-7.  Zhao further discloses a non-transitory computer readable storage medium with an executable program stored thereon, wherein the program instructs a processor, (page 19, para. 179, The techniques shown in the figures can be implemented using .

Response to Arguments
17.	Applicant's arguments filed November 28, 2021 have been fully considered but they are not persuasive.
A.	Applicant argues that claim is directed to a practical application of generating treatment findings, which constitutes effecting a particular treatment of prophylaxis for a disease or medical condition.

	In response, Examiner respectfully disagrees.  The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. patients, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non- statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.
B.	Applicant argues Claim 1 is amended to recite that the description recommendations are structure finding object (SFO) recommendations, wherein an SFO comprises a set of key-value pairs, wherein the key represents an observable quantity from a medical record and the value represents a value of the observable quantity, and that the recommendations are generated based on the first findings of the patient and the conditional probabilities. 
In response, Examiner respectfully disagrees.  Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation description recommendations are structure finding object (SFO) recommendations, wherein an SFO comprises a set of key-value pairs, wherein the key represents an observable quantity from a medical record and the value represents a value of the observable quantity is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With regard to the limitation “and that the recommendations are generated based on the first findings of the patient and the conditional probabilities”, this limitation is taught by Zhao, (see Zhao page 7, para. 69, may be accessed directly from data sources 105. ECCD engine 103 performs an analysis on the medical data stored therein, determines a probability of an abnormal medical condition or disease, generates one or more recommendations, and optionally performs a predetermined action based on ECCD rules 303 as described above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624